               Case 1:19-cr-00059-LO Document 15 Filed 05/09/19 Page 1 of 2 PageID# 109

Criminal Case Cover Sheet                                                                                                         U.S. District Court
                                                     FILED: REDACTED


                                        ^ Under Seal                                                     Judge Assigned:        O'Grady
Place of Offense;


                                        Superseding Indictment:                                          Criminal No.           1:19-cr-59
City:

County: Fairfax                         Same Defendant:                                                  New Defendant:


                                        Magistrate Judge Case No                                         Arraignment Date:


                                        Search Warrant Case No.                                          R.20/R.40 From:

Defendant Information:


Defendant Name: Daniel Everette Hale                           Alias(es):                                □ Juvenile FBI No.

Address:               xxxxxx, Nashville, IN 37211


Employment:

Birth Date: x/x/1987             SSN:                     Sex:       Male             Race: white                 Nationality:     US



Place of Birth: US                  Height:          Weight:                Hair:              Eyes:              Scars/Tattoos


□ Interpreter Language/Dialect:                                                     Auto Description:

Location/Status:


Arrest Date:                             □ Already in Federal Custody as of:                                          in:




□ Already in State Custody               □ On Pretrial Release                □ Not in Custody

^ Arrest Warrant Requested               □ Fugitive                           □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                   □ Bond
Defense Counsel Information:


Name:      Abbe Lowell                                             □ Court Appointed             Counsel Conflicts:

Address: 1700 K Street, NW, Washington, D.C.                       ^ Retained

Phone:     202.282.5000                                            □ Public Defender                                  □ Federal Public Conflicted Out

U.S. Attorney Information:


AUSA(s): Alexander Berrang/Gordon Kromberg                                    Phone: 703-299-3700                     Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

 FBI SA Laura Pino, 2600 Lord Baltimore Drive, Woodlawn, MD 21244; 410.277.6585
U.S.C. Citations:       Code/Section                  Offense Charged                                  Countfsl             Capital/Felonv/Misd./Pettv


  Setl:             18 U.S.C § 793(c)         Obtaining National Defense Inforngg          1                                Felony

  Set 2:            18 U.S.C§ 793(e)          Retention and Transmission of NatQ           2                                Felony

  Date:             05/08/2019                AUSA Signature:                                                                may be continued on reverse
             Case 1:19-cr-00059-LO Document 15 Filed 05/09/19 Page 2 of 2 PageID# 110


 District Court Case Number(to be filled by deputy clerk):
                                                                                     Countfsl   CaDital/Felonv/Misd./Pettv
U.S.C. Citations:   Code/Section              Offense Charged

  Set 3:        18 U.S.C§ 793(e)       Causing the Communication of Nagj    3                   Felony


  Set 4:        18 U.S.C § 798(a)(3)   Disclosure of Classified Communic^   4                   Felony


  Sets:         18U.S.C§641            Theft of Government Property         5                   Felony


  Set 6:


  Set 7:


  Set 8:


  Set 9:


  Set 10:


  Set 11:


  Set 12:


  Set 13:


  Set 14:


  Set 15:


  Set 16:


  Set 17:


  Set 18:


  Set 19:


  Set 20:


  Set 21:


  Set 22:


  Set 23:


  Set 24:


  Set 25:




                                        Print Form                              Reset Form
